Citation Nr: 0613033	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  00-22 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right knee disorder, 
including as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1992 to November 1994.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2000 
rating decision of the Montgomery, Alabama Department of 
Veterans Affairs (VA) Regional Office (RO).  The case is now 
under the jurisdiction of the Atlanta, Georgia RO.  In 
December 2001, the veteran testified at a hearing before a 
hearing officer.  In October 2003, and again in April 2005, 
this claim was remanded for additional development of the 
evidence.


FINDING OF FACT

The veteran is not shown to have a chronic right knee 
disorder.


CONCLUSION OF LAW

Service connection is not warranted for a right knee 
disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While she did not receive 
complete notice prior to the initial rating decision (since 
the VCAA was enacted during the pendency of the appeal), 
April 2001 and February 2004 letters provided certain 
essential notice prior to the readjudication of her claim.  
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
These letters explained the evidence necessary to 
substantiate her claim, the evidence VA was responsible for 
providing and the evidence she was responsible for providing.  
She has had ample opportunity to respond/ supplement the 
record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  While she was not advised of the 
criteria for rating a knee disorder, or those governing 
effective dates of awards, she is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006)), as rating and 
effective date criteria have no significance unless the claim 
is allowed, and the decision below does not do so.  

The veteran's pertinent VA treatment records have been 
secured.  In January 2006 the veteran, through her 
representative sought an extension of time to submit new 
evidence relating her right knee disorder to her service-
connected left knee disorder.  The undersigned denied this 
request in March 2006, finding that good cause for the 
extension was not shown since the veteran, in her January 9, 
2006 response to the December 2005 supplemental statement of 
the case (SSOC), waived the initial 60 day waiting period 
provided to her to submit new evidence and asked that the 
case proceed immediately to the Board for its consideration.  
The request for extension of time offered no explanation of 
good cause why such evidence could not have been previously 
submitted or how circumstances had changed since January 
2006, when the appellant requested immediate Board 
consideration.  Notably, the veteran has nevertheless had 
ample time (over four months) since the issuance of the SSOC 
to submit or identify any new evidence, but has not done so.  
Furthermore, since it is alleged that  additional evidence 
would relate her right knee disorder to her left knee 
disability, such opinion would have no bearing on the matter 
at hand, as it must first be shown that she has a chronic 
right knee disorder, and recent VA examinations found she 
does not. 

The RO arranged for the veteran to have VA examinations in 
February 2004 and June 2005.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

The veteran's service medical records show she complained of 
having had right knee pain for ten days in December 1993.  
Physical examination and x-rays at that time focused on the 
left knee and hip and did not include findings regarding the 
right knee.  A May 1994 examination report lists a diagnosis 
of a left knee disability.  The veteran complained of right 
knee pain in June 1994.  Physical examination of the knee was 
negative for heat, discoloration, effusion, and McMurray's 
sign.  It was noted the right knee was positive for a grind 
and "medial tibial flare tenderness".  Her quadriceps 
strength was rated as five out of five.  An assessment was 
given of bilateral leg pain.  X-rays of the right knee in 
August 1994 were negative, while a September 1994 bone scan 
report noted "[mild] generalized increased activity within 
both knees . . . which may be secondary to overuse/high 
activity level.  No stress fracture or findings suggestive of 
degenerative disease are seen."  
On January 1995 VA general medical examination, the veteran 
reported a history of pain in her knees.  Upon physical 
examination, it was noted the knees had a full range of 
motion with some crepitus.  The diagnosis was "[s]uspected 
degenerative joint disease of lumbar spine, hips and knees."  
The examiner recommended knee x-rays, but none were taken.

A December 1995 rating decision granted service connection 
for a left knee disability.  

VA medical records from August 1999 to April 2004 show 
complaints of right knee pain and provisional diagnoses of 
pain and osteoarthritis in both knees.  In August 1999, a 
treating physician diagnosed degenerative joint disease; 
however, subsequent x-ray reports of both knees noted "no 
bone or joint abnormality" and provided an impression that 
the knee was normal.  In November 1999, the veteran 
complained she had suffered from bilateral knee pain for over 
a year, but denied any injury or trauma to her knees.  Knee 
x-rays were normal and physical examination found the knees 
were within normal limits, except for complaints of pain when 
performing straight leg raises.  It was noted the veteran was 
wearing a right knee brace.

A September 2001 VA treatment record notes the veteran had 
some inflammation of her right knee and moderate clicking in 
both knees.  A VA whole body scan taken at the time was 
interpreted by a "technologist" as suggestive of multiple 
site (including the knees) osteoarthritis.  Based on these 
results, in December 2001, a nurse practitioner noted 
multiple site osteoarthritis was "possibly connected to the 
strenuous, impact maneuvers from [the veteran's] active 
status and compensation from [a] left knee injury."

At the December 2001 hearing, the veteran testified that her 
right knee constantly gave out and that since she favored her 
right knee over her left knee, her right knee had become 
worse than her left one.

The veteran was seen in April 2003 for left ankle and 
bilateral knee pain after having fallen down on pavement.  VA 
x-rays at that time noted a minor abnormality and the 
interpreting physician provided an impression of "probable 
mild arthritis of the knee."  The x-ray report does not 
specify whether these results were for the left or right 
knee.

On February 2004 VA examination, the veteran reported that 
when she placed more weight on her right knee than her left 
knee "it cause[d] pain, but to a lesser degree than on the 
left."  She stated that walking, standing, and climbing 
increased her pain, which was characterized by swelling and 
stiffness.  Physical examination found no joint effusion, 
weakness, redness, or abnormal or guarded motion; there were 
negative pivot shift tests, McMurray's sign, anterior and 
posterior drawer sign, and torsion sign both laterally and 
medially; there was no meniscal tenderness; there was a 
slight patellofemoral crepitus associated with mild pain, but 
no medial or lateral instability.  The veteran could extend 
her right leg to zero degrees and flex to 120 degrees.  The 
examiner noted flexion was limited by the girth of the leg 
and not by pain.  X-rays taken during the exam were normal 
and showed "no signs of any joint degeneration, joint 
narrowing or osteophytosis."  After reviewing the record and 
examining the veteran, the examiner provided a diagnosis of 
mild patellofemoral pain syndrome in the right knee and 
opined that it was "not likely as not that any present 
disability or disorder of the right knee [was] related to 
active duty."  

Upon June 2005 VA examination, the veteran noted she had 
marked swelling and throbbing pain in her right knee every 
morning, with flare-ups every evening, and that her knee 
would buckle and lock, causing her to fall.  She told the 
examiner that while she was jogging in 1993 her right knee 
locked up; after her initial in-service treatment, she did 
not seek medical treatment for her right knee until 1999.  On 
physical examination, the examiner explained the veteran's 
pain: "She has exquisite pain with mild pressure over the 
proximal third of the right tibia, which she states shoots 
down to her leg.  At times she screamed with pain with 
pressure applied over the medial meniscus, but when 
distracted, however, pressure in the same area caused no pain 
at all."  X-rays taken of the right knee during the 
examination showed "normal bone, joint, and soft tissue".  
The examiner provided a diagnosis of subjective right knee 
pain and provided an etiology opinion:

   In my opinion, it is not likely that any 
current right knee disorder was either caused or 
aggravated by the veteran's service-connected 
left knee disability.  It is noted that nurse 
practitioner [K. S.] stated on December 13, 2001 
a possible connection of a right knee problem to 
her left knee.  I do not find at this time any 
right knee disorder, and do not find any relation 
of her right knee complaint to her left knee 
condition.
   This opinion is based on review of her file, 
her history and physical examination and 13 years 
practice as an active orthopedic surgeon.  

C.	Legal Criteria

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110.  In order to establish service connection 
for a claimed disability, there must be: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  If certain chronic disease (here, 
arthritis) is manifested to a compensable degree within a 
specified postservice period (one year for arthritis), it may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall [also] be service 
connected.  38 C.F.R. § 3.310(a).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D. Analysis

From the record, it appears the veteran is contending 
alternatively either that her right knee disorder is directly 
(or presumptively, as a chronic disease) related to service 
or that it is secondary to her service-connected left knee 
disability.  

The threshold matter that must be addressed here, as with any 
claim seeking service connection is whether the claimed 
disability is present.  Here, the medical evidence does not 
show that the veteran currently has a chronic right knee 
disability.  In the absence of proof of a present disability, 
there cannot be a valid claim of service connection.  See 
Hickson, supra.; see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

January 1995 and August 1999 diagnoses of degenerative joint 
disease and osteoarthritis were merely provisional diagnoses 
that were either unsupported by x-ray or disputed by 
subsequent normal x-rays.  An April 2003 x-ray finding of a 
minor abnormality and "probable mild arthritis" of the knee 
was not specific as to which knee was x-rayed (the veteran 
had complained of pain in both knees) and thus is not 
persuasive evidence for a finding of osteoarthritis of the 
right knee.  While a VA technologist interpreted a full body 
scan in September 2001 as suggestive of osteoarthritis, and a 
nurse practitioner opined in December 2001 that the veteran 
had osteoarthritis of the knees which was "possibly 
connected to the strenuous, impact maneuvers from [the 
veteran's] active status and compensation from [a] left knee 
injury," subsequent VA examinations in February 2004 and 
June 2005, ordered in the Board's remands specifically to 
resolve whether this was so, produced opinions to the 
contrary.  The physician who conducted both examinations, who 
presumably (based on the extent of training) has greater 
expertise in the matter, diagnosed the veteran with mild and 
subjective right knee pain.  X-rays taken during these 
examinations found no bone or joint abnormalities.  
Significantly, pain alone, without a diagnosed or underlying 
malady or condition, is not a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  The February 2004 and June 2005 VA examiner 
indicated the entire record was reviewed, and in light of the 
thorough review and the examiner's assumed greater expertise 
(as an orthopedic surgeon), the Board finds these opinions 
more persuasive than those of the "technologist" and nurse 
practitioner suggesting the contrary.  

As a layperson, the veteran is not competent to establish by 
her own opinion that she has a right knee disability or to 
relate such disability to service or to her service-connected 
left knee disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

Since there is no current competent medical evidence of a 
right knee disability, there is no basis for proceeding to 
the further questions of whether such disability is related 
to service (either directly or presumptively) or a service-
connected left knee disability.  The preponderance of the 
evidence is against the claim, and it must be denied.


ORDER

Service connection for a right knee disorder, including as 
secondary to a service-connected left knee disorder is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


